Order, Supreme Court, New York *42County (Richard Lowe, III, J.), entered November 9, 1999, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied since the parties’ submissions, including photographs of the vehicles involved in the subject accident and the affidavits of the parties’ experts regarding the points of impact and the trajectories of the vehicles, raise triable issues as to the manner in which the accident occurred and, accordingly, as to which of the parties was at fault (compare, Amatulli v Delhi Constr. Corp., 77 NY2d 525). Concur — Sullivan, P. J., Rosenberger, Ellerin, Lerner and Friedman, JJ.